Holmes, Judge,
delivered the opinion of the court.
This case differs from the case of the State v. same, decided at this term, ip this only, that it is alleged as a ground of arrest that the court erred in overruling the motion to quash the indictment. For the same reasons given in the opinion in that case, this indictipent must be held to be sufficient. Moreover, it has been decided by this court, that a judgment in a criminal case will not be reversed because the court below refused to quash the complaint or indictment—State v. Conrad, 21 Mo. 271.
Judgment affirmed.
Judge Wagner concurs; Judge Lovelace absent.